Opinion by
Mr. Chief Justice Sterrett,
Analysis of the act of March 14,1873, fails to show any real lack of unity in its subject-matter. The “ one subject ” which it contains relates to the status of M. H. Henderson as a son of Branton H. Henderson. “ The rights, powers and privilege's” which the title of the act proposes, and the first section confers, are intended to be descriptive of the attributes of a son in fact— the right to inherit and the powers and privileges incidental to its enjoyment. The second section expresses what had already been implied. In our as in the Roman jurisprudence, a privilege means the exemption of a person or class of persons from the operation of any law: Cent. Dictionary. Thus it is settled that the right of a debtor or widow to exemption is a persona] *139privilege. The right of a son in fact to exemption from any species of taxation, which is equally a privilege, was implied in the title and first section and expressed in the second section of this act as being the “ one subject ” of grant. The grant of all the privileges of a son necessarily included this privilege of exemption; and its specification in the second section of the act is therefore germane to the subject; and those who read the title to the act must be presumed to have had notice of the purpose to confer it: Phila. v. Railway Co., 142 Pa. 484. The act was clearly within the amendment of 1864.
When the act of 1878 was passed uniformity of taxation was not required by the constitution; and hence the legislature, which had the power to impose, could exempt individuals from liability for taxes on inheritance. “The right of inheritance at all is, so far as the administration of justice is concerned, purely statutory; and one of the results from the power to grant this right is that the legislature may prescribe the terms of taking:” Burroughs on Taxation, sec. 81. No intent is shown in the act of 1873 to charge collateral inheritance tax on M. H. Henderson; on the contrary he was not only given “ all the rights, powers and privileges ” of a class which, at the time of grant, was exempt from its payment, but it was expressly declared that such estates as he should take by virtue of the act should be subject only to such tax as would be payable by that class. The purpose to exempt is so clearly expressed as to leave no doubt. This feature distinguishes the present from that class of cases in which there has been a grant of the right to inheritance simply. As was said by this court in Com. v. Nancrede, 32 Pa. 389, “ Giving an adopted son a right to inherit, does not make him a son in fact. And he is so regarded in law, only to give the right to inherit, and not to change the collateral inheritance tax law.” But here there was a necessary implication of exemption, and therefore Matthias H. Henderson took the estate which he received from Branton H. Henderson exempt from the payment of collateral inheritance tax.
Judgment reversed and judgment is now entered for the defendant, in accordance with the terms of the case stated.